DETAILED ACTION
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,506,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.


Present Application 17/206,409
Patent 10,506,269
1. An interactive video-on-demand application for providing via the Internet video content to be viewed by a subscriber of a video-on-demand system, stored on non-volatile computer readable memory operatively connected to a subscriber device, the interactive video- on-demand application including processor-readable instructions that when executed perform the steps of:
i. obtaining from a digital television service provider system and present to the subscriber, via a display associated with the subscriber device, an interactive electronic program guide as a templatized video-on-demand display, which uses at least one display template to which the subscriber device has access, to enable the subscriber using the subscriber device to navigate in a drill-down manner, through a plurality of titles by associated topical information and associated image information in order to locate and select a first title of the plurality of titles whose associated video content is desired for viewing on demand via the subscriber device;
wherein the video content is uploaded to a Web-based content management system by the video content provider and provided to a digital television server provider system in a format compatible with the digital television server provider system along with but separate from associated content-characterizing metadata, including:
(a) the first title of the video content,
(b) associated topical information, specifying a respective hierarchical location of the respective first title of the video content within the interactive electronic program guide to be displayed on the display associated with the subscriber device using the respective hierarchically-arranged topical information associated with the respective first title, and
(c) associated image information designated by the video content provider for display with the associated respective first title in the templatized video-on-demand display to build the interactive electronic program guide;
wherein the tenvplatized video-on-demand display is generated by the subscriber device including at least the following layers: 
a) a first layer comprising a background screen to provide at least one of a basic color, loge, or graphical theme to display; 
b) a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer. and 
c) a third layer layered on the second layer comprising reserved area content generated using interactive electronic program guide data received in real time by the subscriber device, to be displayed in the one or more reserved areas, wherein the reserved area comprises at least one of text, an image, video content, a navigation link, and a button, and wherein the navigating in a drill-down manner comprises navigating from a first level of a hierarchical structure to a second level of the hierarchical structure of the interactive electronic program guide to locate and select the first title.
1.    An interactive mobile application for providing via the Internet video content to be viewed by a subscriber of a video-on-demand system using a hierarchically arranged electronic program guide, stored on non-volatile computer readable memory operatively connected to a subscriber device, the interactive mobile application being configured to obtain from a digital television service provider system and present to the subscriber, via the subscriber device, an electronic program guide including a templatized video-on-demand display, which uses at least one display template to which the subscriber device has access, to enable the subscriber using the subscriber device to navigate in a drill-down manner, from a first level of a hierarchical structure of the electronic program guide based on category information to a second level of the hierarchical structure of the electronic program guide based on subcategory information in order to locate a particular one of a plurality of titles whose associated video content is desired for viewing on demand via the subscriber device;
wherein the templatized video-on-demand display has been generated in a plurality of layers, comprising:
(a)    a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display;
(b)    a second layer comprising a particular display template from the plurality of different display templates layered on the background screen, wherein the particular display template comprises one or more reserved areas that are reserved for displaying content provided by a different layer of the plurality of layers; and
(c) a third layer comprising reserved area content generated using program guide content information received by the subscriber device in real time from the digital television service provider system comprising at least one of text, image, video content, a navigation link, and a button to be displayed in the one or more reserved areas in the particular display, and
wherein the program guide content information was uploaded to a Web-based content management system by a content provider device associated with the video content provider via the Internet, as part of a video content file in a digital video format, along with associated metadata including title information and category information and subcategory information, along with an associated plurality of images designated by the video content provider, the associated metadata specifying a respective hierarchical location of a respective title of the video content within the electronic program guide to be displayed on the subscriber device using the respective hierarchically-arranged category information and respective subcategory information associated with the respective title.



Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,631,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.
Present Application 17/206,409
Patent 7,631,336
1. An interactive video-on-demand application for providing via the Internet video content to be viewed by a subscriber of a video-on-demand system, stored on non-volatile computer readable memory operatively connected to a subscriber device, the interactive video- on-demand application including processor-readable instructions that when executed perform the steps of:
i. obtaining from a digital television service provider system and present to the subscriber, via a display associated with the subscriber device, an interactive electronic program guide as a templatized video-on-demand display, which uses at least one display template to which the subscriber device has access, to enable the subscriber using the subscriber device to navigate in a drill-down manner, through a plurality of titles by associated topical information and associated image information in order to locate and select a first title of the plurality of titles whose associated video content is desired for viewing on demand via the subscriber device;
wherein the video content is uploaded to a Web-based content management system by the video content provider and provided to a digital television server provider system in a format compatible with the digital television server provider system along with but separate from associated content-characterizing metadata, including:
(a) the first title of the video content,
(b) associated topical information, specifying a respective hierarchical location of the respective first title of the video content within the interactive electronic program guide to be displayed on the display associated with the subscriber device using the respective hierarchically-arranged topical information associated with the respective first title, and
(c) associated image information designated by the video content provider for display with the associated respective first title in the templatized video-on-demand display to build the interactive electronic program guide;
wherein the tenvplatized video-on-demand display is generated by the subscriber device including at least the following layers: 
a) a first layer comprising a background screen to provide at least one of a basic color, loge, or graphical theme to display; 
b) a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer. and 
c) a third layer layered on the second layer comprising reserved area content generated using interactive electronic program guide data received in real time by the subscriber device, to be displayed in the one or more reserved areas, wherein the reserved area comprises at least one of text, an image, video content, a navigation link, and a button, and wherein the navigating in a drill-down manner comprises navigating from a first level of a hierarchical structure to a second level of the hierarchical structure of the interactive electronic program guide to locate and select the first title.
1. A method for automatically enabling the converting, navigating and displaying of video content from a video content provider on an open online network to a discrete digital TV service provider network which is of the type employing a closed system of pre-screened and pre-programmed video content selectable for viewing by TV service subscribers inputting keypresses on their TV remote control units to set-top boxes connected to their TV equipment, which predetermined video content is listed by title for selection from an electronic program guide for a video-on-demand (VOD) platform of a the discrete digital TV service provider comprising: 

(a) enabling the uploading of video content in a digital video format via an online network to a Web-based content management server that is connected to the VOD platform of the discrete digital TV service provider network, along with a title and a hierarchical address of hierarchically-arranged categories and subcategories as metadata for categorizing a hierarchical ordering for the title for the video content; 
(b) converting the content uploaded to the Web-based content management server into a standard TV digital format used by the discrete digital TV service provider network and storing a "local instance" thereof at a video ID (VID) address in a video content database of the VOD platform, wherein the VID address is linked to the title for the video content; 

(c) listing the title of the video content in an electronic program guide for the VOD platform of the discrete digital TV service provider using the same hierarchically-arranged categories and subcategories as used in the uploaded metadata for the hierarchical address for the video content in the electronic program guide of the VOD platform; 


(d) providing a TV service subscriber, having a TV-equipment-connected set-top box connected to the VOD platform of the discrete digital TV service provider network, with access to the electronic program guide for the VOD platform for navigating through the hierarchically-arranged titles of video content by categories and subcategories therein in order to find the title of the video content desired for viewing on their TV equipment; and 
(e) upon the TV service subscriber selecting, via their TV remote control unit in communication with the set-top box, the title for the video content from the hierarchically-arranged categories and subcategories of the electronic program guide, and the set-top box transmitting a request for the selected title to the VOD platform, then enabling retrieval of the selected video content stored at the VID address in the video content database of the VOD platform linked thereto, and transmission of the selected video content to the TV service subscriber's set-top box for display on the TV service subscriber's TV equipment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novak (US 2002/0104099) in view of Hendricks et al. (US 6539548), and further in view of Kunkel et al. (US 2006/0236342), and further in view of Fickle et al. (US 9027063).



Claim 1, Novak teaches a subscriber device providing video content to be viewed by a subscriber of a video-on-demand system (p. 0025-0027), the subscriber device comprising
at least one processor; and
device memory operatively connected to the at least one processor including processor-readable instructions that when executed perform the steps of:
i. obtaining from a digital television service provider system via a broadband connection (i.e. internet), interactive electronic program guide information (figs. 8-9; 0025-0027, 0065-0068), the interactive electronic program guide information including:
c. title information including first title information of a first title (i.e. names of content items) (figs- 8-9);
“wherein the first category information, the first subcategory information, and the first title information are each associated with first video content and were uploaded to a Web-based content management system (i.e. server) by a content provider device associated with a video content provider of the first video content associated first video content file of the first video content in a digital video format” (figs 8-9; p. 0039-0040, 0068-0072), and
presenting to the subscriber, via a display associated with the subscriber device, the interactive electronic program guide as a templatized video-on-demand display (fig. 8-9), which uses at least one display template to which the subscriber device has access (fig. 8), to enable the subscriber using the subscriber device to navigate in a drill-down manner, through a plurality of titles in order to locate and select the first title of the plurality of titles whose associated video content is desired for viewing on demand via the subscriber device (i.e. user selecting menu items) (p. 0025-0027, 0065-0068);
“wherein the templatized video-on-demand display is generated by the subscriber device” (i.e. personal channel content) (figs 8-9; p. 0068-0072).
Novak is not entirely clear in teaching the interactive video- on-demand application including processor-readable instructions that when executed perform the steps of:
the interactive electronic program guide information including:
a. category information including first category information, 
b. subcategory information including first subcategory information, and 
“wherein the first category information, the first subcategory information, and the first title information tagged to a separately uploaded associated first video content file”;
wherein the first category information, the first subcategory information, and the first title information specify a respective hierarchical location of the first title information within an interactive electronic program guide:
“wherein the templatized video-on-demand display including at least the following layers”: 
a) a first layer comprising a background screen to provide at least one of a basic color, loge, or graphical theme to display; 
b) a second layer layered on the first layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer; and 
c) a third layer layered on the second layer comprising reserved area content generated using interactive electronic program guide data received in real time by the subscriber device, to be displayed in the one or more reserved areas, wherein the reserved area comprises at least one of text, an image, video content, a navigation link, and a button, and 
wherein the subscriber navigates in a drill-down manner from a first level of a hierarchical structure to a second level of the hierarchical structure of the interactive electronic program guide to locate and select the first title.
Hendricks teaches the interactive video- on-demand application including processor-readable instructions that when executed perform the steps of:
the interactive electronic program guide information including:
a. category information including first category information (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35), 
b. subcategory information including first subcategory information (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35), and 
wherein the first category information, the first subcategory information, and the first title information specify a respective hierarchical location of the first title information within an interactive electronic program guide (i.e. menus and submenus) (fig. 22-23a; col. 33-34, lines 9-35);
wherein the subscriber navigates in a drill-down manner from a first level of a hierarchical structure to a second level of the hierarchical structure of the interactive electronic program guide to locate and select the first title (fig. 22-23a; col. 33-34, lines 9-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hierarchal structure of menus as taught by Hendricks to the system of Novak to allow for users to limited choice of content (col. 33-34, lines 9-35).
Kunkel teaches the interactive video- on-demand application including processor-readable instructions that when executed perform the steps of:
“wherein the templatized video-on-demand display including at least the following layers”: 
a) a first layer comprising a background screen to provide at least one of a basic color, loge, or graphical theme to display (i.e. template of video swatches) (p. 0179, 0048 of provisional application 60/667200) ; 
b) a second layer layered on the first layer comprising one or more reserved areas (i.e. video swatch items) that are reserved for displaying content provided by a different layer (p. 0179, 0048 of provisional application 60/667200); and 
c) a third layer layered on the second layer comprising reserved area content generated using interactive electronic program guide data received in real time by the subscriber device (i.e. highlighting a swatch cell displays a video clip), to be displayed in the one or more reserved areas, wherein the reserved area comprises at least one of text, an image, video content (i.e. video clip), a navigation link, and a button (p. 0179, 0048 of provisional application 60/667200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided layers in a template as taught by Kunkel to the system of Novak to allow for custom templates (p. 0179).
Fickle teaches the specific feature of:
“wherein the first category information, the first subcategory information, and the first title information tagged to a separately uploaded associated first video content file” (i.e. content file and metadata file are separately uploaded and linked according to business rules) (col. 5, lines 43-67, col. 10, lines 12-67);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided linking metadata files to content as taught by Fickle to the system of Novak to allow for metadata to be tracked by the server (col. 10, lines 12-67).

Claim 2, Novak teaches the interactive video-on-demand application of claim 1, wherein the subscriber device accesses the Internet via a broadband connection (p. 0039).

Claim 3, Novak teaches the interactive video-on-demand application of claim 1, wherein the subscriber device is a set top box (p. 0028). 

Claim 4, Novak teaches the interactive video-on-demand application of claim 1, wherein the associated image information a video image (i.e. video clips) (p. 0039).

Claim 5, Novak teaches the interactive video-on-demand application of claim 1, wherein the associated image information is a graphic image (i.e. JPEG) (p. 0039). 

Claim 6, Novak teaches the interactive video-on-demand application of claim 1, wherein the content characterizing metadata includes descriptive data about the video content (p. 0063). 

Claim 7, Novak teaches the interactive video-on-demand application of claim 1, wherein the topical information associated with the video content corresponds to one or more topics that pertain to video content from more than one content provider (e.g. actors, data from regular channels and synthetic channels) (p. 0063-0064).

Claim 8, Novak teaches the interactive video-on-demand application of claim 1, wherein the topical information associated with the video content corresponds to one or more content providers and wherein the interactive electronic program guide is organized according to the content provider (figs. 8-9, channels and synthetic channel in separate rows, p. 0068-0072).

Claim 9, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is an on-demand movie (p. 0068).

Claim 10, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is a TV program (p. 0068).

Claim 11, Novak is not entirely clear in teaching the interactive video-on-demand application of claim 1, wherein the video content is a replay sports events.
Kunkel teaches the interactive video-on-demand application of claim 1, wherein the video content is a replay sports events (p. 0329).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sports as taught by Kunkel to the system of Novak to provide users with content on demand (p. 0179).

Claim 12, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is an infomercial (i.e. advertisements) (p. 0068).

Claim 13, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is an advertisement (i.e. advertisements) (p. 0068).

Claim 14, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is a music video (i.e. music) (p. 0025).

Claim 15, Novak teaches the interactive video-on-demand application of claim 1, wherein the video content is a short-subject (i.e. advertisements) (p. 0068).

Claim 16, Novak teaches the interactive video-on-demand application of claim 1, wherein while the video content is displayed, the subscriber device is configured for a subscriber to start, stop, pause, rewind, or replay the video content using a remote control unit (i.e. VOD content) (p. 0068).

Claim 17, Novak teaches the-subscriber device of claim 1, wherein the broadband connection comprises a telephone line (p. 0030).

Claim 18, Novak teaches the subscriber device of claim 1, wherein the broadband connection comprises a local area broadband network (i.e. Internet) (p. 0030).

Claim 19, Novak teaches the subscriber device of claim 1, wherein the broadband connection comprises a wireless area broadband network (i.e. Internet) (p. 0030).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/2/2022